Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/25/2019.
Claims 3, 9-10, 13-14, and 19 are cancelled by the applicant.
Claims 1-2, 4-8, 11-12, 15-18 and 20 are pending, where claims 1, 8 and 12 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 01/25/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview and via email with Paul Western (Reg. No. 67,552) on 01/06/2022.

The application has been amended as follows:
Claims are replaced with the following: 
1. (Currently Amended) A mobile robot system, comprising:
	a control system;
one or more mobile robots in communication with the control system such that the one or more mobile robots individually move along a floor surface in accordance with mobile robot control commands that are received from the control system; and
a mobile battery unit configured to be transported along the floor surface by an individual mobile robot in response to control commands that are received by the individual mobile robot from the control system, the mobile battery unit comprising:
one or more onboard batteries; and
a plurality of electrical connections in electrical communication with the one or more onboard batteries and configured to releasably couple with corresponding electrical connections of the one or more mobile robots such that energy from the one or more onboard batteries is transferred to the one or more mobile robots,
wherein the plurality of electrical connections configures the mobile battery unit to releasably couple with and transfer the energy from the one or more onboard batteries to two or more of the mobile robots simultaneously.

2. (Original) The mobile robot system of claim 1, wherein the energy from the one or more onboard batteries is transferred to respective onboard batteries of the one or more mobile robots when the plurality of electrical connections are coupled with the corresponding electrical connections of the one or more mobile robots.

3. (Canceled)

4. (Original) The mobile robot system of claim 1, wherein the plurality of electrical connections configures the mobile battery unit to releasably couple with and transfer the energy from the one or more onboard batteries to four or more of the mobile robots simultaneously.

5. (Original) The mobile robot system of claim 1, wherein the mobile battery unit is a first mobile battery unit and wherein the system further comprises a second mobile battery unit.

6. (Original) The mobile robot system of claim 5, further comprising a docking station configured to electrically releasably couple with the first and second mobile battery units, individually, and to charge the respective one or more onboard batteries of the first and second mobile battery units.

7. (Original) The mobile robot system of claim 6, wherein the docking station comprises one or more high-capacity stationary storage battery units that are charged by high voltage AC power.

8. (Currently Amended) A method for recharging one or more mobile robots, the method comprising:
            controlling, by a control system, a first mobile robot to autonomously move across a floor surface to a first location of a first mobile battery unit, wherein the first mobile battery unit comprises one or more onboard batteries;
controlling, by the control system, the first mobile robot to autonomously engage with the first mobile battery unit and to transport the first mobile battery unit to a second location determined by the control system; [[and]]
controlling, by the control system, a second mobile robot and a third mobile robot to autonomously move across the floor surface toward the first mobile battery unit while the first mobile battery unit is at the second location and to electrically couple with the first mobile battery unit such that energy from the one or more onboard batteries of the first mobile battery unit is simultaneously transferred to the second and third mobile robots

9. (Canceled)

10. (Canceled)

11. (Currently Amended) The method of claim 8[[10]], further comprising determining, by the control system, the second location based on respective locations of the second and third mobile robots prior to the electrical coupling of the second and third mobile robots with the first mobile battery unit.

12. (Currently Amended) A mobile robot system, comprising:
an external control system;
two[[one]] or more mobile robots in wireless communication with the external control system such that the two[[one]] or more mobile robots individually move along a floor surface in accordance with mobile robot control commands that are wirelessly received from the control system; and
an autonomous mobile battery charger in wireless communication with the external control system such that the autonomous mobile battery charger moves along the floor surface in accordance with mobile battery charger control commands that are wirelessly received from the external control system, the autonomous mobile battery charger comprising:
one or more onboard batteries; and
a plurality of electrical connections in electrical communication with the one or more onboard batteries and configured to releasably couple with corresponding electrical connections of the two[[one]] or more mobile robots such that energy from the one or more onboard batteries is simultaneously transferred to at least two of the two[[one]] or more mobile robots.

13. (Canceled)

14. (Canceled)

15. (Original) The mobile robot system of claim 12, wherein the plurality of electrical connections configures the autonomous mobile battery charger to releasably couple with and transfer the energy from the one or more onboard batteries to four or more of the mobile robots simultaneously.

16. (Original) The mobile robot system of claim 12, wherein the autonomous mobile battery charger is a first autonomous mobile battery charger and further comprising a second autonomous mobile battery charger.

17. (Original) The mobile robot system of claim 16, further comprising a docking station configured to electrically releasably couple with the first and second autonomous mobile battery chargers, individually, and to charge the respective one or more onboard batteries of the first and second autonomous mobile battery chargers.

18. (Original) The mobile robot system of claim 12, wherein the autonomous mobile battery charger unit further comprises:
	a chassis to which the one or more onboard batteries are coupled;
	one or more motors coupled to the chassis;
one or more wheels movably coupled to the chassis and operatively coupled to the one or more motors such that activating the one or more motors drives the one or more wheels and thereby causes the autonomous mobile battery charger unit to move along a floor surface that the one or more wheels contact; and
an onboard controller configured to wirelessly communicate with the external control system and to actuate the one or more motors in response to control commands wirelessly received from the external control system.

19. (Canceled)

20. (Original) The mobile robot system of claim 18, wherein the plurality of electrical connections configures the autonomous mobile battery charger unit to releasably couple with and to transfer the energy from the one or more onboard batteries to four or more mobile robots simultaneously.

Allowable Subject Matter
Claims 1-2, 4-8, 11-12, 15-18 and 20 are allowable after a thorough search, examination, and persuasive amendment over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:

	none of these references taken either alone or in combination with the prior art of record disclose a mobile battery unit configured to be transported along the floor surface by an individual mobile robot in response to control commands that are received by the individual mobile robot from the control system, in combination with the remaining elements and features of the independent claim 1. 
	Independent claim(s) 8 and 12 are also persuasive over the prior art of record for the same reasons of allowance.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claim(s).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119